Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 13, 2016

                                      No. 04-16-00406-CR

                                      Carl Wade BAILES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0076
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        On October 10, 2016, court reporter Mary Beth Sasala filed a notification of late
reporter’s record. The reporter’s record was originally due on August 15, 2016. On August 31,
2016, we granted the reporter an extension of 46 days in which to file the reporter’s record,
making the reporter’s record due on September 30, 2016. The reporter has now requested an
additional 31 days to file the record. The request is GRANTED. The court reporter is
ORDERED to file the reporter’s record with this court not later than October 31, 2016.
       If the reporter’s record is not filed with this court by October 31, 2016, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must comply with the following requirements:

          describe the transcript by day with the date, description, page counts, and remarks for
           each day;
          list the page counts for the total number of pages, the number of pages edited,
           proofread, and formatted into the required electronic form (including bookmarks);
           and
          describe any problems the court reporter reasonably believes may delay the
           completion of the record beyond the requested date.
The report may describe any unusual aspects of the record. A preferred form for the status
report, with an accompanying example, is attached to this order.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court